Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered October 10, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that certain remarks made by the prosecutor during summation constitute reversible error *777are, for the most part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Zephir, 226 AD2d 408). In any event, the comments made by the prosecutor during summation were either fair comment on the evidence, permissive rhetorical comment, responsive to the defendant’s summation (see, People v Ashwal, 39 NY2d 105; People v Turner, 214 AD2d 594), or were not so prejudicial as to constitute reversible error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Miller, J. P., Kraus man, McGinity and Luciano, JJ., concur.